 


110 HR 6255 IH: Next Steps for Haiti Act of 2008
U.S. House of Representatives
2008-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6255 
IN THE HOUSE OF REPRESENTATIVES 
 
June 12, 2008 
Ms. Lee (for herself, Mr. Engel, Mr. Hastings of Florida, Ms. Corrine Brown of Florida, Mr. Grijalva, Mr. Ellison, Ms. Jackson-Lee of Texas, Mrs. Christensen, Mr. Wexler, Ms. Clarke, Ms. Eddie Bernice Johnson of Texas, Mr. Conyers, Mr. Al Green of Texas, Mr. Rush, Mr. Fattah, Mr. Rangel, Mr. Meeks of New York, Ms. Schakowsky, Mr. Cummings, Ms. Moore of Wisconsin, Mr. Jefferson, Mr. Davis of Illinois, Mr. Jackson of Illinois, Mr. Thompson of Mississippi, Mr. Crowley, Mr. Payne, Ms. Woolsey, Mr. Meek of Florida, Ms. Waters, Mr. Honda, Mrs. Jones of Ohio, Ms. Roybal-Allard, Mr. Johnson of Georgia, Ms. Watson, Mr. Fortenberry, Mr. Faleomavaega, Mr. Delahunt, and Mr. Hinojosa) introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To provide for professional exchanges with Haiti, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Next Steps for Haiti Act of 2008. 
2.FindingsCongress finds the following: 
(1)Haiti is the world’s first black-led republic and the first Caribbean country to achieve independence. 
(2)Since its independence on January 1, 1804, the Government of Haiti has struggled to meet the promise of freedom and democracy expressed in the Preliminary Declaration of its 1805 Constitution, which reads: The Citizens of Haiti are brothers at home; equality in the eyes of the law is incontestably acknowledged, and there cannot exist any titles, advantages, or privileges, other than those necessarily resulting from the consideration and reward to liberty and independence.. 
(3)According to the United States Agency for International Development (USAID), following the end of the 29-year Duvalier dictatorship in 1986, the people of Haiti have suffered over a dozen government turnovers, including six military regimes, three appointed transition governments, and four elected presidencies. 
(4)The government changes, accompanied with ongoing violence, have limited the government’s capacity to provide security for its citizens as well as an environment conducive for the development of infrastructure to take root. 
(5)Since the return of Haiti’s democracy, the country has taken steps to achieve a relative measure of stability. However, the recent 40 percent rise in global food prices and subsequent 50 percent rise in the cost of Haiti’s staple foods since mid-2007 has threatened Haiti’s security and the capacity of Haiti’s economy to prosper. 
(6)According to the Department of State, workforce unemployment and underemployment are rampant. Estimates suggest that two-thirds of the country’s 3,600,000 workers are without consistent work. The minimum wage of 70 gourdes per day (U.S. $1.70) undermines Haiti’s ability to attract the skilled labor necessary to expand its economy. Reports indicate that Haitians are migrating to neighboring countries, mostly to the Dominican Republic to find work. Moreover, the 500,000 Haitians living in New York City and the 380,000 in Miami represent a loss of skills and expertise that Haiti has been unable to replace. 
(7)Despite a strong social demand for education among Haitian families, the education sector in Haiti is characterized by a weak state capacity to provide and regulate educational services. According to USAID, Haitian families pay 15 percent of their household income for schooling. Yet, there is an adult literacy rate of 52 percent and a primary school enrollment rate of 67 percent. Less than 30 percent of the children who enter primary school will reach the 6th grade. 
(8)According to the World Bank, approximately 500,000 children aged 6–11 do not attend school of any kind, and only about half of all six year olds enroll in first grade. Eighty percent of all primary level students attend nonpublic schools financed by parents, religious associations, NGO’s, and other sources. Haiti continues to face severe obstacles in education due to access, equity, quality, and institutional capacity. 
(9)According to the Department of State, in terms of health, Haiti has poor sanitation systems, poor nutrition, and inadequate health services. Eighty percent of Haiti’s population lives below the poverty line. Less than half of the population has access to clean drinking water and 28 percent have access to adequate sanitation. 
(10)Only 43 percent of the target population receives the recommended immunizations. Haiti, thus, has a life expectancy at birth of 53 years and a mortality rate of 12.2 deaths per 1,000 in population. 
(11)There are 25 physicians and 11 nurses per 100,000 in population. Only one-fourth of births are attended by a skilled health professional. 
(12)Haiti has the highest incidence of HIV/AIDS outside of Africa, with a national prevalence rate of 4.5 percent of the population. 
(13)In terms of the environment, USAID reports that Haiti is ill equipped for the aftermath of tropical storms. The country lacks adequate management plans for natural disasters. Severe deforestation has left it vulnerable to flooding from the most moderate rainfall. Over 90 percent of the country’s forests have been cleared for fuel, thus flash floods and mudslides across the country have damaged farmland and contributed to increased poverty. 
3.The Next Steps for Haiti Act of 2008 
(a)Program authorizedThe Director of Foreign Assistance, in consultation with the democratically elected Government of Haiti and Haitian civil society organizations, is authorized to establish a professional exchange program in Haiti, to be known as the Haiti Professional Exchange Program (in this Act referred to as the Exchange Program). At all phases of the Exchange Program, including establishing the Exchange Program’s priorities, identifying the most appropriate skills for Exchange Program participants, and selecting and supervising Exchange Program participants, the democratically elected Government of Haiti and Haitian civil society organizations shall be consulted. 
(b)PurposeThe purpose of the Exchange Program is to assign qualified Haitian Americans and others to provide technical assistance to help Haiti improve in areas vital to its growth and development, which may include education, energy, environment, healthcare, infrastructure, security, transportation, and disaster preparedness. 
(c)CoordinationIn carrying out the Exchange Program, the Director of Foreign Assistance shall negotiate an agreement with the democratically elected Government of Haiti to— 
(1)provide technical assistance in areas vital to Haiti’s growth and development as provided under subsection (b); and 
(2)identify, in accordance with Haitian needs and priorities, the sectors or professional fields to which Exchange Program participants may provide technical assistance and the objectives to be achieved, including specific projects or programs. 
(d)Consultation with Haitian civil society organizationsThe democratically elected Government of Haiti should consult with Haitian civil society organizations to identify the needs and priorities of Haiti to outline the sectors or professional fields to which Exchange Program participants may provide technical assistance and the objectives to be achieved, including specific projects or programs. 
(e)Selection of individuals for participation in the Exchange ProgramThe Director of Foreign Assistance shall establish a selections committee, consisting of representatives of the democratically elected Government of Haiti and Haitian civil society organizations, to identify criteria that should be met by individuals who wish to participate in the Exchange Program. In addition, the selections committee shall review potential eligible applicants who wish to participate in the Exchange Program to ensure that they can act as experts. 
(f)Outreach Program To encourage applicants To participate in the Exchange ProgramThe Director of Foreign Assistance shall establish an outreach program to encourage eligible applicants to participate in the Exchange Program, who, as a requisite, shall meet the following requirements: 
(1)Are citizens of the United States or lawfully admitted for permanent residence in the United States. 
(2)At a minimum, should possess— 
(A)fluency in Kreyol or are working towards a proficiency in Kreyol, or willing to undertake intensive Kreyol training, to the satisfaction of the selection committee; or 
(B)fluency in French or are working towards a proficiency in French, or willing to undertake intensive French training, to the satisfaction of the selection committee. 
(3)Any other criteria, skills, or expertise identified by the selections committee as necessary to provide technical assistance in one of the areas identified pursuant to subsection (c)(2). 
(g)Terms of participation for individuals in the Exchange Program 
(1)Orientation required for individuals in the Exchange ProgramParticipants shall attend an orientation outlined by the Director of Foreign Assistance, in consultation with the selection committee. The orientation shall consist of workshops and seminars designed to prepare participants for their stay in Haiti. Topics addressed shall include the following: 
(A)A review of the Exchange Program’s goals and intentions. 
(B)A review of Haiti’s different approaches to the country’s development needs. 
(C)A review of the potential cultural and behavioral barriers individuals may face while participating in the Exchange Program. 
(2)Length of service in Exchange Program 
(A)27 monthsIndividuals may participate in the Exchange Program for not longer than 27 months. 
(B)ExceptionIf a participant would like to extend the duration of time of participation in the program, an application for such an extension shall be subject to approval of the Director of Foreign Assistance, in consultation with the democratically elected Government of Haiti. Upon approval, individuals may participate in the Exchange Program for one additional year. 
(C)Compensation and readjustment allowance 
(i)CompensationAn individual who participates in the Exchange Program shall receive monthly compensation equal to the average monthly salary of such individual’s professional Haitian counterpart. 
(ii)Readjustment allowanceAt the end of an individual’s participation in the Exchange Program, the Director of Foreign Assistance shall provide to such individual a readjustment allowance in an amount equal to the number of months such individual participated in the Exchange Program multiplied by $250. 
(3)Enactment, notice, and cooperation 
(A)EstablishmentThe Exchange Program shall be established not later than 180 days after the date of the enactment of this Act. 
(B)NoticeNot later than 30 days after the date on which the Director of Foreign Assistance establishes the Exchange Program under subsection (a), the Director shall— 
(i)provide notice thereof to Congress; and 
(ii)submit to Congress information on the Exchange Program that contains the agreement governing the scope of work negotiated with the democratically elected Government of Haiti, a recruitment plan for participants, and a description of the qualifications and other appropriate information relating to individuals who are to be recruited to participate in the Exchange Program, including the needs that the individuals are expected to fill under the Exchange Program. 
(C)CooperationThe Director of Foreign Assistance, in cooperation with the democratically elected Government of Haiti, shall report to Congress annually on the implementation of the Exchange Program, including as to— 
(i)the selection of projects or activities in which individuals will be involved under the Exchange Program; and 
(ii)the manner in which the Exchange Program will be made known to the public in the United States and Haiti. 
(4)DefinitionsIn this section: 
(A)Civil societyThe term civil society means voluntary civic and social organizations and may include registered charities, grassroots organizations, coalitions and advocacy groups, and professional associations. 
(B)Expert advisorsThe term expert advisors means individuals who possess extensive experience in fields which will benefit Haiti that may include education, energy, environment, healthcare, infrastructure, security, transportation, and disaster preparedness. 
(5)Authorization of appropriations 
(A)In generalThere are authorized to be appropriated for each of fiscal years 2009 through 2014 such sums as may be necessary to carry out this section. 
(B)Sense of CongressIt is the sense of Congress that at least $3,000,000 should be made available for each of the fiscal years specified in subparagraph (A) to carry out this section. 
(h)Reports 
(1)In generalNot later than 18 months after the date of the enactment of this Act and annually thereafter, the Director of Foreign Assistance shall submit to Congress a report regarding the Exchange Program. 
(2)ContentsThe reports shall include information relating to the following: 
(A)Individuals and organizations selected to participate and receive funds and a detailed breakdown of the uses of such funds, including purpose, locations, and results. 
(B)The potential for expansion of the Exchange Program. 
(C)The number of individuals recruited to participate in the Exchange Program, their countries of origin and their current residences, and the ministry or agency and the locality in which each individual is placed. 
(D)A statement of financial accounting. 
4.Loan forgiveness for Exchange Program participants 
(a)Program established 
(1)Program authorizedThe Secretary of State, in cooperation with the Secretary of Education, shall establish and implement a program to cancel the obligation of loan borrowers to pay the principal and interest on student loans for program participants, during their service in the Exchange Program under section 2. 
(2)Method of repaymentThe Secretary of State shall carry out such program by repaying in accordance with subsection (b) the principal and interest, not to exceed a total of $10,000, on a loan made under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) for a borrower who— 
(A)has obtained an undergraduate or graduate degree; 
(B)is selected to participate in the Exchange Program under section 2 of this Act; 
(C)is a United States citizen or permanent legal resident; and 
(D)is in repayment status on such loan and is not in default on a loan for which the borrower seeks forgiveness of principal and interest payments. 
(b)Terms 
(1)Promise to complete service required for paymentAny application for payment under subsection (a) shall contain an agreement by the applicant that the applicant will continue in a qualifying service described in subsection (a)(2)(B) for not less than 1 complete year, or will, upon a failure to complete such year, repay the United States the amount of the principal and interest repaid by the Secretary under subsection (a), at a rate and schedule, and in accordance with regulations, prescribed by the Secretary. Such regulations may provide for waiver by the Secretary of such repayment obligations upon proof of economic hardship as specified in such regulations. 
(2)Payment in installmentsAfter a borrower has been selected as a participant of the Exchange Program under section 2, the Secretary shall make payments under this section while the borrower is in loan repayment status and continues as a participant of such program. The Secretary shall repay a portion of a borrower's outstanding loan, not to exceed a total of $10,000, in the following increments: 
(A)Up to $2,000, or 20 percent of the borrower’s outstanding loan balance, whichever is less, at the completion of the first year of such service. 
(B)Up to $2,500, or 25 percent of the borrower’s outstanding loan balance, whichever is less, at the completion of the second year of such service. 
(C)Up to $5,000, or 50 percent of the borrower’s outstanding loan balance, whichever is less, at the completion of the third and final year of such service. 
(c)RegulationsThe Secretary of State is authorized to issue such regulations as may be necessary to carry out this section. Such regulations shall establish procedures by which borrowers shall apply for loan repayment under this section. 
 
